Citation Nr: 1748518	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to an initial compensable rating for benign cyst of right scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in February 2016, at which time, the Board remanded the issues of service connection for the left knee, low back, and left shoulder disorders to the Agency of Original Jurisdiction (AOJ) for additional development, including, obtaining relevant service treatment records, VA treatment records, private treatment records and Social Security Administration (SSA) records.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

I. Service Connection for a Left Knee Disorder

The Veteran seeks service connection for a left knee disorder, which he asserts is related to an in-service injury.  At the October 2015 hearing, the Veteran testified that he injured his left knee when he hit a stump during basic training.  After the initial injury, it reportedly healed, with minor problems off and on.  He sought treatment in approximately 1980 to 1981, when his left knee problems began to increase.

The Veteran served in the United States Army from February 1976 to February 1979.  Service treatment records reflected a diagnosis of chondromalacia with effusion of the left knee in March 1976.  The Veteran reported that his left knee had occasional medium parapatellar pain for approximately one week.  The treatment provider noted that the Veteran sustained direct trauma to the medial aspect of the right knee.

Post service VA treatment records reflect a diagnosis of degenerative joint disease of the left knee from May 2010.

The Veteran was afforded a VA examination in June 2011, which reflected a diagnosis of left knee sprain.  The examiner noted that March 1976 service treatment records reflect trauma to the medial aspect of the right knee.  The examiner did not specifically discuss the Veteran's reported left knee injury and symptoms in service.

The Board finds that a VA examination is warranted to determine the etiology and severity of the Veteran's left knee disorder.  The examiner should consider all of the Veteran's lay statements about his in-service injury, and his reported symptoms since service.



II. Service Connection for a Low Back Disorder

The Veteran seeks service connection for a low back disorder, which he asserts is related to an in-service injury.  At the October 2015 hearing, the Veteran testified that he injured his back in 1977 after he fell when he was repelling from a helicopter and was dropped 10 to 15 feet above the ground.  He testified that he sought treatment in service to treat his back pain, and that since service he had seen different doctors to treat his low back pain.  Post-service treatment records reflect a diagnosis of chronic low back pain beginning in May 2010.

The Board finds that a VA examination is warranted to determine the etiology and severity of the Veteran's low back condition.  The examiner should consider all of the Veteran's lay statements about his in-service injury, and his reported symptoms since service.

III. Service Connection for a Left Shoulder Disorder

The Veteran seeks service connection for a left shoulder disorder, which he asserts is related to an in-service injury.  At the October 2015 hearing, the Veteran testified that he injured his shoulder in 1977 after he fell when he was repelling from a helicopter and was dropped 10 to 15 feet above the ground.  He testified that he sought treatment in service to treat his shoulder pain, and that since service he has seen different doctors to treat his shoulder pain.

The Veteran underwent a Social Security Administration medical evaluation in February 2012.  The examiner noted a history of left shoulder arthritis.

The Board finds that a VA examination is warranted to determine the etiology of the Veteran's left shoulder condition.  The examiner should consider all of the Veteran's lay statements about his in-service injury, and his reported symptoms since service.


IV. Compensable Rating for a Benign Cyst

The Veteran seeks an initial compensable rating for his service-connected benign cyst of right scrotum.  The Veteran asserts that he also has related cysts on his groin and waist area.

The Board finds that a VA examination is warranted to determine the current severity of the Veteran's service-connected condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed left knee disorder.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that any current left knee disorder had its onset in service or is otherwise related to service.

The examiner should consider and discuss the Veteran's reported left knee injury and symptoms in service.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed low back disorder.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that any low back disorder had its onset in service or is otherwise related to service.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed left shoulder disorder.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that any left shoulder disorder had its onset in service or is otherwise related to service.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

4. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's benign cyst of the right scrotum.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner must specifically acknowledge and discuss reports by the Veteran that he has cysts on his groin and waist area that are etiologically related to the service-connected benign cyst of the right scrotum.

The examiner should identify all clinical findings associated with the service-connected disability and provide findings that address the functional impairment caused by the service-connected benign cyst of the right scrotum.   The examiner should provide a detailed rationale for any expressed opinion.  

5. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. Â§ 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. Â§  20.1100 (b) (2016).



